Citation Nr: 0506846	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-18 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than March 26, 2002, 
for a grant of service connection for residuals of colon 
cancer with colostomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1945 to November 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2002 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
regional office (RO).  In the decision, the RO granted 
service connection for colon cancer with colostomy, rated as 
100 percent disabling effective from March 26, 2002.  The 
veteran appeals the effective date which was assigned.

A hearing was held at the RO before the undersigned Acting 
Veterans Law Judge in August 2004.



FINDINGS OF FACT

1.  The veteran's previous claims for service connection for 
residuals of colon cancer were denied by the RO in December 
1980, August 1983, and April 1987; by the Board in June 1988, 
January 1990, and July 1991; and by The United States Court 
of Appeals for Veterans Claims in October 1992.

2.  In December 2001, the veteran submitted an application to 
reopen his claim of service connection for colon cancer.

3.  By an April 2002 RO rating decision, service connection 
was established for colon cancer on a presumptive basis 
associated with in-service radiation exposure.

4.  The law permitting presumptive service connection for 
cancer of the colon secondary to radiation exposure became 
effective March 26, 2002.

5.  There was no other basis for granting service connection 
besides the newly amended presumptive provision.

CONCLUSION OF LAW

The criteria for an effective date earlier than March 26, 
2002, for a grant of service connection for colon cancer are 
not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.114, 3.159, 3.400 (2004); 67 Fed. Reg. 3612 
(Jan 25, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The law provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The Act is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), supplemental statement of the 
case (SSOC) and letters sent to the veteran informed him of 
the information and evidence needed to substantiate the 
claim, and complied with the VA's notification requirements.  
A letter dated in May 2002 references the duties under the 
VCAA.  The RO also supplied the veteran with the applicable 
regulations in the SOC.  Moreover, in Manning v. Principi, 16 
Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (Aug. 30, 2001) (en banc), the Court held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  The Board finds that such is the case as to 
the issue here on appeal.  As explained below, this issue is 
being denied based on interpretation of law.  The facts are 
not in dispute.  Therefore, based on the Court's decision in 
Manning, the Board concludes that the appellant's claim is 
not subject to the provisions of the VCAA, and VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

Notwithstanding, the above, the Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of the issue on appeal has 
been obtained.  All relevant evidence identified by the 
veteran was obtained and considered.  The veteran has had a 
personal hearing.  The Board is unaware of any additional 
relevant evidence that is available.  The Board concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  The 
claims file contains all the medical evidence and procedural 
documentation necessary to assess the claim for an earlier 
effective date.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
attempt to further implement the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its obligation 
to notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

As to the merits of this issue, the veteran contends that the 
effective date for service connected compensation should go 
back to when he first developed colon cancer in 1972, or when 
he originally filed his claim.  He argues that even though 
the regulation under which service connection was granted did 
not become effective until March 26, 2002, an earlier 
effective date can be granted pursuant to principles outlined 
in Nehmer v. United States Department of Veterans Affairs, 
No. CV-86-6160 TEH (N.D. Cal.).  

The record reflects that the veteran previously sought 
service connection for cancer of the colon on multiple 
occasions.  The veteran's previous claims for service 
connection for residuals of colon cancer were denied by the 
RO in December 1980, August 1983, and April 1987; by the 
Board in June 1988, January 1990, and July 1991; and by the 
United States Court of Appeals for Veterans Claims in October 
1992.

The veteran has not raised a contention that there is clear 
and unmistakable error in any prior decision.  The Board 
finds that the claim for service connection for colon cancer 
was thoroughly considered at the time of the previous 
decisions.  The earliest claim contained in the claims file 
pertaining to colon cancer is dated in April 1980.  In 
connection with that claim, the RO obtained post service 
private medical treatment records dated in March 1972 which 
reflected that the veteran was diagnosed and treated for 
adenocarcinoma of the large bowel.  At that time the veteran 
gave a history of having experienced rectal bleeding for a 
period of two and a half to three months prior to admission.  
The treatment records contain no mention of his period of 
service or exposure to radiation which occurred in service.  

A written statement from the veteran received in August 1980 
contains an account of his exposure to radiation during 
service when he witnessed atomic tests during Operation 
Crossroads.  A memorandum from the VA Chief of Nuclear 
Medicine service dated in October 1980 includes a conclusion 
that radiation was a very small risk factor in the 
development of colon cancer.  Also of record was a report 
dated in November 1980 from the Department of the Navy which 
indicated that it was most unlikely that the veteran's 
exposure was significantly greater than 0.79 rem gamma, and 
that this exposure was well within national radiation 
occupational standards which permitted 5.0 rem per year.  A 
memo from the VA Compensation and Pension Service dated in 
December 1980 indicated that the exposure may be compared 
with the exposure received from a clinical chest x-ray at 
that time of 0.7 rem.  Based on the evidence which was then 
of record, the RO in the decision of December 1980 concluded 
that the claim for service connection for adenocarcinoma of 
the colon must be denied.  The veteran was notified of the 
decision and he filed a notice of disagreement, but he did 
not submit a substantive appeal.  

In April 1983, the Department of the Navy provided a printout 
indicating that an updated radiation exposure calculation had 
been prepared, with the veteran's calculated exposure being 
0.662 rem gamma.  In a decision of August 1983 the RO 
confirmed the denial of the claim.  

In a letter dated in February 1986, the Department of the 
Navy indicated that additional research had located 
information that had resulted in the revision of the 
veteran's reconstructed dose.  It had been determined that 
the most probable dose was 0.95 rem gamma.  The upper 
boundary of error for the dose was 1.29 rem gamma with a 
lower boundary of error of 0.78 rem gamma.  A memorandum 
dated in March 1987 from the VA Compensation and Pension 
Service noted that a reconstructed dose had been assigned.  
However, it was stated that this was considered to be a "low 
level of radiation exposure in service" and that "there was 
no reasonable possibility that the veteran's adenocarcinoma 
of the colon was the result of radiation exposure in 
service."  Subsequently, in a decision of April 1987, the RO 
again denied the claim.  The veteran perfected an appeal of 
that decision, but the appeal was denied by the Board in June 
1988.  In a decision of January 1990 and another in July 1991 
the Board concluded that new and material evidence had not 
been presented to reopen the claim.  The latter decision was 
confirmed the Court in October 1992.  In addition, the Board 
denied a request for reconsideration in January 1997.

In December 2001, the veteran submitted an application to 
reopen his claim of service connection for colon cancer.  The 
RO initially denied the claim in a decision of December 2001.  
However, the applicable regulations were subsequently 
amended, and by an April 2002 RO rating decision, service 
connection was established for colon cancer on a presumptive 
basis associated with in-service radiation exposure effective 
March 26, 2002.  The veteran appeals that effective date.  

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review. 38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114, 3.400(p).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected.  See 38 U.S.C.A. 
§ 1112c; 38 C.F.R. § 3.309(d).  Colon cancer was not on this 
list until the law was amended effective March 26, 2002.

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
Colon cancer is among the listed diseases.  The regulation 
states that, if the veteran has one of the radiogenic 
diseases, the case will be referred to the Under Secretary 
for Benefits for review as to whether sound scientific 
medical evidence supports the conclusion that it is at least 
as likely as not that the veteran's disease resulted from 
radiation exposure during service.  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994)  Where the issue involves such a question of medical 
causation, competent evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Board finds that the veteran is not entitled to an 
effective date earlier than March 26, 2002, for a grant of 
service connection for cancer of the colon due to radiation 
exposure.  As noted above, service connection was established 
for the veteran's colon cancer on a presumptive basis 
associated with in-service radiation exposure.  Cancers of 
the lung, colon, bone, ovary and brain were added to the list 
of presumptive diseases contain in 38 C.F.R. § 3.309, 
effective on March 26, 2002. See 67 Fed. Reg. 3612 (2002).

The Board acknowledges that the veteran submitted his most 
recent claim of service connection for colon cancer in 
December 2001, which is prior to the current effective date.  
However, pursuant to 38 C.F.R. § 3.114, the veteran is not 
entitled to an effective date any earlier than the effective 
date of the liberalizing regulation which added colon cancer 
to the list of conditions associated with radiation exposure.  
As already stated, cancers of the colon were added to the 
list of presumptive conditions associated with radiation 
exposure effective March 26, 2002. See 67 Fed. Reg. 3612 
(2002).

The Board has considered whether service connection for the 
veteran's colon cancer could have been established without 
the benefit of the change in regulations regarding 
presumptions for service connection for disability due to 
radiation exposure.  The additional evidence which the 
veteran submitted in December 2001 included two VHS videos 
concerning atomic testing, recent medical treatment records, 
and a revised Radiation Dose Assessment from the Defense 
Threat Reduction Agency dated in April 1999 indicating a 
revised radiological dose of 0.4 compared to the previous 
estimate of 0.662.  A thorough review of the record reflects 
that the evidence submitted to reopen the claim in December 
2001 did not contain any competent medical evidence which 
linked this disability to service.  Moreover, there was no 
new evidence which would have warranted consideration under 
38 C.F.R. § 3.311, such as a dose estimate higher than was 
previously considered.  On the contrary, the new estimate was 
lower.  Consequently, there is no evidence to support a 
finding that entitlement was shown on any basis prior to the 
liberalizing change in law which is the basis for the current 
effective date. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board has considered testimony given by the veteran 
during a hearing held before the undersigned acting Veterans 
Law Judge in August 2004.  The veteran recounted his exposure 
to radiation during service, his development of 
gastrointestinal symptoms subsequent to that exposure, his 
and diagnosis of colon cancer in 1972.  The veteran and his 
representative also expressed their contention that an 
earlier effective date may be granted pursuant to principles 
outlined in Nehmer v. United States Department of Veterans 
Affairs, No. CV-86-6160 TEH (N.D. Cal.).  The veteran gave a 
similar testimony at a hearing held before a hearing officer 
from the RO in June 2003.

In evaluating this contention, the Board has noted that in 
2003, 38 C.F.R. § 3.816 was added to 38 C.F.R. Part 3.  68 
Fed. Reg. 50966-50972 (Aug. 25, 2003).  This regulation 
authorizes certain awards from a date effective retroactive 
to the date of a denied or pending claim, even if such date 
is earlier than the effective date of the regulation 
establishing the presumption.  This regulation was enacted 
following court orders in the class action litigation in 
Nehmer v. United States Department of Veterans Affairs, No. 
CV-86-6160 TEH (N.D. Cal.).  Significantly, however, the 
Nehmer case and 38 C.F.R. § 3.816 apply only to claims 
involving herbicide exposure.  There is no indication that 
the regulation is intended to apply to cases involving 
exposure to ionizing radiation.  

In addition, the Board notes that in the comments published 
in the Federal Register at the time 38 C.F.R. § 3.309 was 
amended to include colon cancer as a presumptive disease, it 
was made clear that the amended presumption would not result 
in a retroactive effective date as has been requested by the 
appellant.  In the comments, 67 Fed. Reg. at page 3614, it 
was noted that:

One commenter stated that the effective date for 
claims that VA 
previously denied but are now granted under these 
new regulations 
should be the date of the original claim. The 
commenter urged that 
veterans exposed to radiation be given the same 
consideration as 
veterans exposed to Agent Orange under Nehmer v. 
United States Veterans Admin., C.A. No. C-86-6160 
TEH (N.D. Cal.).

Section 5110 of title 38 United States Code and 38 
CFR 3.114 
establish effective date requirements that are 
binding on VA. Those 
requirements limit retroactive awards to no 
earlier than the effective 
date of a liberalizing statute or regulation, such 
as this rulemaking. 
The Nehmer lawsuit and court rulings do create an 
exception to these 
effective date rules, but the Nehmer case is 
limited to only diseases 
linked to herbicide exposure under 38 CFR 
3.309(e). We have no 
authority to expand the exceptions established by 
the Nehmer court to 
include claims filed under 3.309(d). We therefore 
make no change based on this comment.

The Board also notes that the veteran's representative has 
indicated that additional development should be undertaken 
pursuant to VBA Fast Letter 03-31 (October 17, 2003).  That 
letter sets forth procedures for review of previously denied 
radiation claims for Hiroshima/Nagasaki and atmospheric 
nuclear test participation under 38 C.F.R. § 3.311.  
Significantly, however, the letter specifies that 
readjudication under 3.311 is not required where service 
connection has been established for the same disability under 
the presumptive provisions of § 3.309, as has occurred in 
this case.  For this reason, the Board concludes that no 
development pursuant to the Fast Letter is required.  

In summary, the law permitting service connection for cancer 
of the colon secondary to radiation exposure was effective 
March 26, 2002, and there was no other basis for granting 
service connection besides the newly amended presumptive 
provision.  For the reasons stated above, the Board concludes 
that there is no legal basis to assign an effective date 
earlier than March 26, 2002, in the instant case. 
Accordingly, the benefit sought on appeal must be denied.



ORDER

Entitlement to an effective date earlier than March 26, 2002, 
for a grant of service connection for residuals of colon 
cancer with colostomy is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


